                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CONNIE PLATE,

         Plaintiff,

v.                                                                Case No: 8:18-cv-2534-T-36CPT

PINELLAS COUNTY,

         Defendant.
                                               /

                                             ORDER

         This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on October 25, 2018 (Doc. 5).              In the Report and

Recommendation, Magistrate Judge Tuite recommends: 1) that Plaintiff’s construed motion to

proceed in forma pauperis be denied (Doc. 2); 2) that Plaintiff be directed to pay the Clerk’s filing

fee within twenty (20) days of the Court’s Order; and 3) that Plaintiff be advised that the failure to

pay the filing fee within this time frame may result in a dismissal of this action without further

notice. All parties were furnished copies of the Report and Recommendation and were afforded

the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1).      No such objections were

filed.

         Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

         ORDERED AND ADJUDGED:

         (1)     The Report and Recommendation of the Magistrate Judge (Doc. 5) is adopted,

                 confirmed, and approved in all respects and is made a part of this Order for all

                 purposes, including appellate review.
       (2)    Plaintiff’s construed motion to proceed in forma pauperis (Doc. 2) is DENIED.

       (3)    Plaintiff is directed to pay the Clerk’s filing fee within twenty (20) days of the date of

              this Order. Failure to pay the filing fee within this time frame may result in

              dismissal of this action without further notice.

              DONE AND ORDERED at Tampa, Florida on November 14, 2018.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                                  2
